Name: Commission Regulation (EC) No 1719/98 of 31 July 1998 amending for the 5th time Regulation (EC) No 1370/95 laying down detailed rules for implementing the system of export licences in the pigmeat sector
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 Avis juridique important|31998R1719Commission Regulation (EC) No 1719/98 of 31 July 1998 amending for the 5th time Regulation (EC) No 1370/95 laying down detailed rules for implementing the system of export licences in the pigmeat sector Official Journal L 215 , 01/08/1998 P. 0058 - 0059COMMISSION REGULATION (EC) No 1719/98 of 31 July 1998 amending for the 5th time Regulation (EC) No 1370/95 laying down detailed rules for implementing the system of export licences in the pigmeat sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 8(2) and 13(12) thereof,Whereas Commission Regulation (EC) No 1370/95 (3), as last amended by Regulation (EC) No 540/98 (4), lays down detailed rules for implementing the system of export licences in the pigmeat sector;Whereas the extension of the list of products, for which an export refund may be granted in the pigmeat sector, makes it necessary to adapt the product codes listed in Annex I to Regulation (EC) No 1370/95 and the rates of the security;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1 Annex I to Regulation (EC) No 1370/95 is replaced by the Annex to this Regulation.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply to export licences applied for as from 3 August 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 July 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 282, 1. 11. 1975, p. 1.(2) OJ L 349, 31. 12. 1994, p. 105.(3) OJ L 133, 17. 6. 1995, p. 9.(4) OJ L 70, 10. 3. 1998, p. 6.ANNEX 'ANNEX I>TABLE>`